Exhibit 10.2
 
 
MANPOWER INC.


PERFORMANCE SHARE UNIT AGREEMENT




This Performance Share Unit Agreement (this “Agreement”) is executed as of   by
and between MANPOWER INC., a Wisconsin corporation (the “Corporation”), and  
(the “Employee”).


W I T N E S S E T H:


WHEREAS the Board of Directors of the Corporation has established the 2003
Equity Incentive Plan (the “Plan”) with the approval of the shareholders of the
Corporation; and


WHEREAS, the Employee has been granted Performance Share Units under the Plan
subject to the terms provided in this Agreement and the Plan.


NOW, THEREFORE, the Corporation and the Employee hereby agree as follows:


1.      Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Administrator to make
interpretations, rules and regulations thereunder, and, in general, provides
that determinations of the Administrator with respect to the Plan shall be
binding upon the Employee.  Unless otherwise provided herein, all capitalized
terms in this Agreement shall have the meanings ascribed to them in the Plan.  A
copy of the Plan will be delivered to the Employee upon reasonable request.


2.      Terms of Award and Performance Goal.  The Employee has been granted a
Target Grant of  [___________] Performance Share Units under the Plan.  The
actual number of Performance Share Units earned by Employee will be determined
as described below, based upon the actual results for the Performance Period
compared to the Performance Goal, subject to the conditions (the “Conditions”)
that (a) the Employee remains an employee of the Corporation or its direct and
indirect subsidiaries (collectively, the “Manpower Group”) continuously from the
date of this Award until the last day of the Service Period, and (b) the actual
OPMP for the Service Period equals or exceeds the amount specified below as the
Threshold OPMP for the Performance Period.  If either of the Conditions is not
satisfied, then except as otherwise provided in this Agreement, or the Plan (to
the extent not superseded by this Agreement), no Performance Share Units shall
be earned.  The Performance Goal and the number of Performance Share Units
earned based on actual results for OPMP for the Performance Period will be as
follows:



 
OPMP for the Performance Period
 
Resulting Performance Share Units Earned
             
Threshold OPMP (0.60%)
 
50% of Target Grant
   
Target OPMP (0.95%)
 
100% of Target Grant
   
Outstanding OPMP (2.00%)
 
200% of Target Grant
 



If actual OPMP for the Performance Period is below Threshold OPMP specified
above, no Performance Share Units will be earned, and if actual OPMP for the
Performance Period exceeds Outstanding OPMP specified above, the number of
Performance Share Units earned will equal the number earned for Outstanding
OPMP.  Actual OPMP for the Performance Period between Threshold OPMP and Target
OPMP, or between Target OPMP and Outstanding OPMP shall result in a number of
Performance Share Units earned determined on a linear basis.  Notwithstanding
the foregoing, the Committee retains the discretion to decrease the number of
Performance Share Units earned under this Award.
 

 
 
 

--------------------------------------------------------------------------------

 
3.      Award Payment.  The number of Performance Share Units earned shall be
paid in Shares after the end of the Service Period as soon as administratively
practicable after the Committee has approved and certified the number of
Performance Share Units that have been earned hereunder.  Notwithstanding the
foregoing, Awards of Performance Share Units that become earned and vested upon
the Employee’s death, Disability or a Triggering Event shall be paid in Shares
as soon as administratively practicable after such death, Disability or
Triggering Event.  Further, to the extent that Performance Share Units granted
hereunder become earned and vested upon the Employee’s Retirement and are
nonqualified deferred compensation subject to Section 409A of the Code, such
Award shall be paid to the Employee in Shares after the Service Period on the
date that is the later of (i) six (6) months after the date of the Employee’s
“separation of service” as such term is defined under Section 409A of the Code,
or (ii) as soon as administratively practicable after the date the Committee has
certified and approved the number of Performance Share Units that have been
earned hereunder.
 
4.      Termination of Employment.  Except as otherwise provided in the Plan and
except as otherwise provided in this Agreement, Employee must be an employee of
the Manpower Group continuously from the date of this Award until the last day
of the Service Period in order for Employee to receive any Shares with respect
to any Performance Share Units he or she may earn hereunder.  Notwithstanding
the foregoing, Section 10(d)(2) of the Plan, regarding the earning and
accelerated vesting of Awards upon a death, Disability or Retirement, shall not
apply to this Agreement.  Instead, upon a participant’s death or Disability
during the Performance Period, Employee will immediately earn and become vested
in the number of Performance Share Units the participant would have otherwise
earned if 100% of the Target Performance Goal had been achieved at the end of
the Performance Period.  Upon a Participant’s death or Disability during the
Service Period, Employee will immediately become vested in the actual number of
Performance Share Units earned based on attainment of the Performance Goal.  In
the event of Employee’s Retirement prior to the last day of the Service Period,
Employee shall earn and become vested in a prorated number of Performance Share
Units.  The number of Performance Share Units earned and vested in connection
with a Retirement shall be number of Performance Share Units determined by
multiplying the number of Performance Share Units that would have been earned at
the end of the Performance Period if Employee had remained an Employee until the
last day of the Service Period, determined in accordance with the actual OPMP
achieved at the end of the Performance Period, taking into account the
additional requirement to achieve the Threshold OPMP for the Service Period in
order for such Performance Share Units to be earned, by the quotient of (x) the
number of days between and including the date of this Agreement and the date of
the Employee’s Retirement divided by (y) 682 days.


5.     Triggering Event.  Section 10(e) of the Plan, regarding the earning and
accelerated vesting of Awards after a Triggering Event or during a Protected
Period, shall not apply to this Agreement.  Instead, upon a Triggering Event
while Employee is employed by the Manpower Group and during the Performance
Period, the Employee will immediately earn and become vested in the number of
Performance Share Units they would have otherwise earned if 100% of the Target
Performance Goal had been achieved at the end of the Performance Period.  Upon a
Triggering Event while Employee is employed by the Corporation and after the
Performance Period, Employee will immediately become vested in the actual number
of Performance Share Units that were earned based on attainment of the
Performance Goal.


6.      Dividends and Voting Rights.  The Employee shall not be entitled to
receive any dividends for his or her Performance Share Units and shall not be
entitled to voting rights with respect to such Performance Share Units.


7.      Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
vesting of such Performance Share Units or payments of Shares in connection with
the Performance Share Units, and the Corporation may defer making delivery of
any Shares in respect of Performance Share Units until arrangements satisfactory
to the Corporation have been made with regard to any such payment,
reimbursement, or withholding obligation.

 
 
2

--------------------------------------------------------------------------------

 
8.      Definitions.


a.  
“Target Grant” means the number of Performance Share Units established for
Employee to earn at Target OPMP.



b.  
“OPMP” means the Corporation’s annual operating profit divided by revenue from
services, both determined in accordance with GAAP as reported on the Company's
audited financial statements, with adjustments to be made (a) to reverse the
impact of a change in accounting method during the Performance Period or Service
Period or (b) for any of the following items that exceed $10 million in any year
(the $10 million threshold to be measured separately for each item category):



i.  
goodwill impairment;

 
ii.  
nonrecurring restructuring gains or charges; and

 
iii.  
nonrecurring accrual adjustments pertaining to periods outside of the period of
measurement.

 



 
   c.
“Performance Goal” means the OPMP targets for the Performance Period as set by
the Administrator.

 
 
   d.
“Performance Period” means the 12-month period beginning on January 1, 2010 and
ending on December 31, 2010.



 
   e.
“Service” means the period beginning on the date the Employee’s employment with
the Manpower Group commences and ending on the date the Employee’s employment
with the Manpower Group terminates.



 
   f.
“Service Period” means the 12-month period beginning on January 1, 2011 and
ending on December 31, 2011.



 
   g.
“Retirement” will mean termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.



9.  Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single grant of
Performance Share Units.
 

 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of the date and year first above written.


 

 
 

   MANPOWER INC.             By:  /s/ Jeffrey A. Joerres     Jeffrey A. Joerres
    Chairman, Chief Executive Officer & President      

 
The undersigned Employee hereby accepts the foregoing grant of Performance Share
Units and agrees to the several terms and conditions hereof and of the Plan.


 

               Employee              




4


